Citation Nr: 1823556	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-42 731	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  Unfortunately, he died in November 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Appellant's claim of entitlement to DIC under 38 U.S.C. § 1151, and service connection for the cause of the Veteran's death.  In October 2014, the Appellant perfected a timely substantive appeal.

In January 2018, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain outstanding records relevant to the Appellant's claims, and to obtain addendum medical opinion.

The Veteran died on November [REDACTED], 2010 at the Huntington, West Virginia VA Medical Center (VAMC).  A death certificate issued on December 3, 2010 reflects that the immediate cause of the Veteran's death was Aspiration Pneumonia, noting underlying causes of Bacteremia, Neutropenia, and "HAP," which is an abbreviation for hospital-acquired pneumonia.  See Stedman's Medical Abbreviations, Acronyms & Symbols 385 (5th ed. 2013).

The underlying causes of death, bacteremia, neutropenia, and hospital acquired pneumonia, are relevant to the Appellant's assertion that the Veteran's service-connected diabetes mellitus type II and peripheral vascular disease set into motion a series of medical problems that were exacerbated by a lack of VA care and eventually caused the Veteran's death.  See Transcript of Board Hearing dated January 30, 2018 (Hearing Transcript) at pgs. 3-5; Appellant's statement dated July 5, 2011.  The Appellant also asserts that during an emergency room visit prior to the Veteran's November 2010 hospitalization, VA staff refused to admit the Veteran to the VAMC despite his being in distress at that time from an allergic reaction to the prescribed antibiotic Vancomycin.  See Hearing Transcript at pg. 4; Appellant's statement dated April 6, 2011 (April 2011 Statement) at pgs. 1-2.  Lastly, the Appellant claims that VA nurses who worked in the VAMC's isolation section,  where the Veteran received treatment, did not follow isolation precautions such as wearing gloves, using alcohol, and washing hands before providing care to the Veteran, thereby causing the Veteran to develop pneumonia, which led to his death.  See Hearing Transcript at pg. 10; April 2011 Statement at pg. 2.

In March 2012, a VA examiner opined that the Veteran's "pneumonia" was not caused by or worsened by VA treatment, that the Veteran's death was not the result of carelessness, negligence, lack of proper treatment by VA, and that his death was not reasonably foreseeable.   See VA medical opinion dated March 20, 2012 at pg. 6.  However, the opinion does not differentiate between aspiration pneumonia and hospital-acquired pneumonia.  The opinion also fails to address whether or not any of the other underlying causes of death noted in the December 2010 death certificate, or the Veteran's service-connected diabetes mellitus type II and peripheral vascular disease, caused or contributed substantially or materially to the cause of death.

Additionally, while VAMC ultrasound and x-ray reports indicate that the Veteran was in the VAMC emergency room on November 5, 2010, records pertaining to the  Veteran's emergency room diagnosis, treatment or discharge on or about November 5, 2010 have not been associated with the claims file.  Additionally, there are no VA "medical quality assurance" review records regarding VA medical care provided to the Veteran prior to his death.  See 38 U.S.C. § 17.500.

Therefore, additional evidentiary development and an addendum medical opinion are needed to address these interlaced issues before the Board can adjudicate the Appellant's claims.

Accordingly, the case is REMANDED for the following action:

1.  Request access to records of "medical quality assurance" review as defined in 38 U.S.C. § 17.500(c) conducted by the Huntington, West Virginia VA Medical Center or other entity regarding VA medical care, including emergency room care, the Veteran received from November 1, 2010 until his death on December 1, 2010.

The letter requesting access to records of "medical quality assurance" should advise the appropriate official that in accordance with VAOPGCPREC 1-2011, if access is denied, the basis for the denial must be provided and the official must state whether the documents fall into one of the following three categories:
a) Protected from disclosure by 38 U.S.C. § 5705;

b) Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501(b); or,

c) The requested records or documents no longer exist or cannot be found.

Any response must be in writing and documented in the claims files.  If the requested records do not exist or further efforts to obtain the records would be futile, issue a formal finding of unavailability of the requested records, notify the Veteran and her representative in accordance with 38 C.F.R. § 3.159(e), and associate the formal finding and the notice with the claims file.

If the appropriate VHA official confirms that such records exist, but are privileged under the Quality Assurance Act, then forward the request to the Office of the General Counsel.

If the appropriate VHA official and the General Counsel agree that the documents are privileged, this should be documented in the claims file.

If the VHA official and the General Counsel conclude that the records are not protected and access is granted, request the "medical quality assurance" records and associate any copies obtained with the claims file.

2.  Obtain any outstanding VA medical records, including all records of the Veteran's VAMC emergency room visit in November 2010, and associate it with the claims file.

3.  Then, forward the claims file, to include a copy of this remand, to an appropriate medical examiner to address the appellant's claim for service connection for the cause of the Veteran's death and her 1151 claim.  

Although the examiner should review the entire claims file, the examiner's attention is directed to the following document files, which are identified by their VBMS labels and VBMS receipt dates in parenthesis:

*Medical Treatment Record - Government Facility (06/24/2011).  VA treatment records dated November [REDACTED]-December 1, 2010.

*Medical Treatment Record - Government Facility (07/26/2011).  VA treatment records dated March 15, 2009 to November 13, 2010.

*Medical Treatment Record - Government Facility (10/20/2011).  VA treatment records dated November 24, 2010 to December 1, 2010.

*VA Examination (04/03/2012).

* Any newly associated "medical quality assurance" records.  
Then, the examiner is asked to respond to the following:

a) Cause of the Veteran's Death claim 

Provide an opinion as to whether the Veteran's service-connected diabetes mellitus type II and peripheral vascular disease contributed substantially or materially to cause his death.  The examiner should address the Appellant's assertion that:

i) The Veteran's death was caused by his service-connected diabetes mellitus type II and peripheral vascular disease, which triggered a series of medical problems, including gangrene, infection, an allergic reaction to antibiotic Vancomycin, continued use of Vancomycin at the direction of VA despite the allergic reaction, and neutropenia, resulting in the Veteran's development of pneumonia that caused his death.

**The examiner is requested to address each of the immediate and underlying causes of death recorded in the December 2010 death certificate, and to differentiate between aspiration pneumonia and hospital-acquired pneumonia in rendering an opinion and rationale.

b) Claim Pursuant to 38 U.S.C.A. § 1151  

i. Provide an opinion as to whether the Veteran sustained additional disability during the time period in question due to any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA facility care or medical treatment by VA in the treatment of the Veteran, including any failure to timely diagnose and/or treat any disease or disability?  

ii. Also determine whether any additional disability was an event not reasonably foreseeable following VA treatment.  That is, would a reasonable health care provider have considered the additional disability to be an ordinary risk of the treatment(s) at issue?

**In answering the above, the examiner should specifically address the Appellant's assertions that:

i) VA emergency room staff improperly refused to admit the Veteran to the Huntington VAMC for treatment of excessive edema and an extensive rash on his body; and

ii) The Veteran developed pneumonia while a patient at  Huntington VAMC because VA nurses did not follow proper precautions while the Veteran was receiving treatment in an isolation section of the hospital, including not wearing gloves, not using alcohol, and not washing hands before providing care to the Veteran.

The examiner should provide a detailed rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the appellant and her representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


